1

2

3

4

5
                                   UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
                                                        ***
8
                                                              Case No. 3:18-cv-00202-RCJ-WGC
9    ALEXANDER STEVEN KING,
                                                                              ORDER
10                                          Petitioner,
             v.
11
     RENEE BAKER, et al.,
12
                                         Respondents.
13

14          Respondents’ unopposed motion for enlargement of time (ECF No. 28) is GRANTED.

15   Respondents will have until July 12, 2019, to answer or otherwise respond to the first amended

16   petition for writ of habeas corpus in this case.

17          DATED THIS 3rd day of May, 2019.
18

19                                                              ROBERT C. JONES
                                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28


                                                          1
